 

Exhibit 10.1

 

SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement is made among Ferrell Companies, Inc.
(“FCI”), Ferrellgas, Inc. of Liberty, Missouri ("Ferrellgas"), and their
affiliates, Ferrellgas Partners, L.P., and/or Ferrellgas, L.P., (all of which
will collectively be referred to as "Ferrell" or the “Company”) and Bill
Ruisinger ("Employee").

 

WHEREAS, the Employee has been employed by the Company as the Chief Financial
Officer;

 

WHEREAS, the parties desire to mutually terminate their relationship; and

 

WHEREAS, in light of the Employee’s separation, the Company wishes to provide
the Employee with certain payments in exchange for the entry into and
non-revocation of this Agreement.

 

NOW, THEREFORE, in consideration of the promises and benefits set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the Employee and the Company, the Parties agree
as follows:

 

1.     Separation from Employment. The Employee’s separation of employment with
the Company will be effective November 3, 2020, which shall also constitute the
Employee’s employment termination date (the “Separation Date”). Effective as of
the Separation Date, the Employee does hereby and herewith resign from any and
all officer and director positions the Employee holds with the Company and with
each of the Company’s Affiliates (including any committee thereof).

 

2.     Severance Payments and Benefits. Subject to this Agreement becoming
effective (as defined in paragraph 8(c) of this Agreement), the Company will
provide the Employee the following:

 

(a)     $450,000 (four hundred fifty thousand dollars), less applicable
withholdings and taxes (the “Severance Payment”), to be paid in a lump-sum
within sixty (60) days after the Separation Date; provided that the Employee has
returned a signed copy of this Agreement to the Company and has not revoked such
Agreement during the revocation period that expires within such sixty (60) day
period; and

 

The Employee acknowledges that the Employee is not entitled to any Severance
Payment but for the entry into this Agreement.

 

3.     Release of Claims and Covenant Not to Sue.

 

(a)     In exchange for the consideration received by the Employee herein, which
such consideration the Employee was not entitled to but for the Employee’s entry
into this Agreement, the Employee hereby releases, discharges and forever
acquits the Company, its respective parent, Affiliates and subsidiaries and each
of their respective past, present and future shareholders, partners, directors,
trustees, officers, managers, employees, agents, attorneys, heirs, legal
representatives, insurers, benefit plans (and their fiduciaries, administrators
and trustees), and successors and assigns of the foregoing, in their personal
and representative capacities (collectively, the “Company Parties”), from
liability for, covenants not to sue or initiate any action, and hereby waives,
any and all claims, damages, or causes of action of any kind related to the
Employee’s employment with any Company Party, the termination of such
employment, and any other acts or omissions related to any matter occurring on
or prior to the Execution Date, including without limitation any alleged
violation of: (i) the Age Discrimination in Employment Act of 1967, as amended;
(ii) Title VII of the Civil Rights Act of 1964, as amended; (iii) the Civil
Rights Act of 1991, as amended; (iv) Sections 1981 through 1988 of Title 42 of
the United States Code, as amended; (v) the Employee Retirement Income Security
Act of 1974, as amended; (vi) the Immigration Reform Control Act, as amended;
(vii) the Americans with Disabilities Act of 1990, as amended; (viii) the
National Labor Relations Act, as amended; (ix) the Occupational Safety and
Health Act, as amended; (x) the Family and Medical Leave Act; (xi) Employment
Relations and Collective Bargaining Act; (xii) Massachusetts Fair Employment
Practices Act; (xiii) Massachusetts Wage  Act; (xiv) any federal, state or local
anti-discrimination law, (xv) any federal, state or local wage and hour, overage
or payment law; (xvi) any other local, state or federal law, regulation or
ordinance in the United States of America and in any jurisdiction anywhere in
the world; (xvii) any public policy, contract, tort, or common law claim;
(xviii) any allegation for costs, fees, or other expenses including attorneys’
fees incurred in the matters referenced herein; and (xix) any and all claims the
Employee may have arising as the result of any alleged breach of contract,
compensation, incentive, bonus or commission plan or agreement with any Company
Party (collectively, the “Released Claims”).

 



1 of 6

 

 

(b)     The Employee agrees that the release set forth in this paragraph 3 shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement. The Employee understands that nothing in this Agreement
precludes the Employee from filing any charge with the Equal Employment
Opportunity Commission, the National Labor Relations Board or other governmental
agency or from participating in any investigation, hearing, or proceeding of
governmental agency. However, the Employee does forever waive the Employee’s
right to recover or receive any personal relief, monetary damages, attorneys’
fees, back pay, reinstatement or injunctive relief from the Company and/or
Company Parties relating to any matter whatsoever up to the date of this
Agreement. The Employee further understand that this release does not extend to:
(i) any rights or claims that arise after the Execution Date; (ii) any vested
benefits; or (iii) any rights that cannot be waived by operation of law.

 

(c)     The Employee represents that the Employee has received all leaves (paid
and unpaid) that the Employee was owed by the Company Parties and that the
Employee has received all salary, wages, bonuses, accrued vacation/paid time
off, severance, stock options, and any and all other benefits and compensation
that the Employee is and has been owed by the Company Parties as of the
Execution Date (which such amount does not include the Severance Payment).

 

(d)     The Employee hereby represents and warrants that the Employee has not
filed or reported any claims or complaints in any forum and that he has not
assigned to any third party or filed with any agency or court any claim released
by this paragraph 3.

 

(e)     The Employee is not waiving any claim for workers’ compensation,
although the Employee acknowledges (s)he has not sustained a work-related injury
or illness and has no intent to file a claim against the Company as a result of
any work-related injury or illness sustained in the course of the Employee’s
employment with the Company.

 



2 of 6

 

 

4.     Non-Disclosure of Agreement. The Employee agrees to keep the terms of
this Agreement completely confidential and not to disclose any information
concerning the Agreement to anyone other than the Employee’s attorney, tax
advisor and/or spouse. However, nothing in this Agreement prohibits, limits or
restricts, or shall be construed to prohibit, limit or restrict, Employee from
exercising any legally protected whistleblower rights, without notice to or
consent from the Company.

 

5.     Return of Company Property. The Employee represents that he has returned
all property of the Company, the Company Parties and their respective Affiliates
in the Employee’s possession or control, including, but not limited to all hard
copy or electronic documents and/or data, computer hardware (laptop, docking
station, storage media, air cards, building access cards/fobs, cell phones,
tablets, external hard drives, company issued keys, credit cards, USB flash
drives, etc.), company-owned software, and Confidential Information. The
Employee represents that he has not retained or transferred any Company data or
information outside of the Company and has deleted any Company data or
information from any personal device, email account or cloud storage account.
The Employee represents that he has provided to the Employee’s direct supervisor
all current passwords to the Company’s equipment or online accounts utilized by
the Employee.

 

6.     Confidentiality Agreement. The Employee understands and agrees that the
Employee’s employment created a relationship of confidence and trust between the
Employee and the Company with respect to all Confidential Information.
Accordingly at all times during the Employee’s employment with the Company, the
Employee had a duty to keep in confidence and trust all such Confidential
Information and not use or disclose any such Confidential Information without
the written consent of the Company, except as was necessary in the ordinary
course of performing the Employee’s duties to the Company. The Employee further
understands and agrees that notwithstanding the termination of his(her)
employment with the Company, the Employee remains bound to keep in confidence
and trust all such Confidential Information and expressly agrees not to
hereafter use or disclose any such Confidential Information without the written
consent of the Company. As used in this Agreement, “Confidential Information”
means information belonging to the Company which is of value to the Company in
the course of conducting its business and the disclosure of which could result
in a competitive or other disadvantage to the Company. Confidential Information
includes, without limitation, financial information, reports, and forecasts;
inventions, improvements and other intellectual property; trade secrets;
know-how; designs, processes or formulae; software; market or sales information
or plans; customer lists; and business plans, prospects and opportunities (such
as possible acquisitions or dispositions of businesses or facilities) which have
been developed by the management of the Company. Confidential Information
includes information developed by the Employee in the course of the Employee’s
employment by the Company, as well as other information to which the Employee
may have accessed in connection with the Employee’s employment. Confidential
Information also includes the confidential information of others with which the
Company has a business relationship. Notwithstanding the foregoing, Confidential
Information does not include information in the public domain, unless the
presence of such information in the public domain is due to breach of the
Employee’s duties under this paragraph 6.

 



3 of 6

 

 

Nothing in this Agreement prohibits, limits or restricts, or shall be construed
to prohibit, limit or restrict, the Employee from exercising any legally
protected whistleblower rights, without notice to or consent from the Company.
The federal Defend Trade Secrets Act of 2016 immunizes employees against
criminal and civil liability under federal or state trade secret laws – under
certain circumstances – if the employee discloses a Trade Secret for the purpose
of reporting a suspected violation of law. Immunity is available if a trade
secret is disclosed in either of these two circumstances: (1) in confidence,
directly or indirectly to a government official (federal, state or local) or to
a lawyer, solely for the purpose of reporting or investigating a suspected
violation of law; or (2) in the complaint or other documents filed in a legal
proceeding, so long as the document is filed “under seal” (meaning that it is
not accessible to the public).

 

7.     Legal and Equitable Remedies. The Employee stipulates that the covenants
contained herein are essential for the protection of the trade secrets,
confidential business and technological information, relationships, and
competitive position of the Company; that a breach of any covenant contained
herein would cause the Company irreparable damage for which damages at law would
not be an adequate remedy; and that, in addition to damages and other remedies
to which the Company would otherwise be entitled, it will be entitled to
whatever injunctive relief is appropriate for any such breach. The Employee also
agrees that the Employee will be responsible for attorney fees and other legal
expenses incurred by the Company or its successors or assigns to enforce any of
the covenants in paragraph 6 against the Employee provided the Company prevails
in such action. In addition to such other rights and remedies as the Company may
have at equity or in law with respect to any breach of this Agreement, if the
Employee commits a material breach of any of the provisions of paragraph 6, the
Company shall have the right and remedy to have such provisions specifically
enforced by any court having equity jurisdiction. The term(s) of any
covenant(s) in paragraph 6 will not run during any time in which the Employee is
in violation of said covenant(s). Notwithstanding the foregoing, a restriction
or any portion thereof, contained in paragraph 6 is deemed to be unreasonable by
a court of competent jurisdiction, the Employee and the Company agree that such
restriction, or portion thereof, shall be modified in order to make it
reasonable and shall be enforceable accordingly.

 

8.     Consideration of Agreement by the Employee.

 

(a)     The Company hereby advises the Employee and the Employee acknowledges
that the Employee has been so advised, to consult with an attorney before
executing this Agreement.

 

(b)     The Employee acknowledges that, before entering into this Agreement, the
Employee had twenty-one (21) calendar days after receipt of this Agreement (the
“Consideration Period”) to consider this Agreement before signing it. If the
Employee signs this Agreement, the date on which he signs the Agreement shall be
the “Execution Date.” In the event the Employee executes and returns this
Agreement prior to the end of the Consideration Period, he acknowledges that his
decision to do so was voluntary and that he had the opportunity to consider this
Agreement for the entire Consideration Period.

 

(c)     The Parties agree that this Agreement will not become effective until
seven (7) calendar days after the Execution Date and that the Employee may,
within seven (7) calendar days after the Execution Date, revoke the Agreement in
its entirety by providing written notice to Tracy Thomas,
(tracythomas@ferrellgas.com), at the Company. If written notice of revocation is
not received by the Company by the 8th day after the execution of this
Agreement, this Agreement will become effective and enforceable on that day (the
“Effective Date”).

 



4 of 6

 

 

9.     Definition. For the purposes of this Agreement, “Affiliate” means, with
respect to any given entity, any other entity that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such entity. The term “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as used with respect to any entity, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such entity, whether through the ownership of voting securities, by
contract or otherwise.

 

10.     Non-Competition & Invention Agreements. The Parties agree and affirm
that the Non-Competition and Non-Solicitation Agreement entered on August 22,
2012 (“Non-Compete Agreement”) remain in full force and effect and Employee
continues to be bound by their terms.

 

11.     Assignment and Assumption. This Agreement shall be binding upon and
inure to the benefit of the Company and any successor or assigns. This Agreement
shall also be binding and inure to the benefit of the Employee and his/her
heirs. This Agreement is not assignable by the Employee. The Company may
unilaterally assign its rights and obligations under this Agreement to any
successor to Company’s rights and obligations hereunder as a result of any
change in control, merger, consolidation, restructuring or reorganization or to
any other successor to all or substantially all of the securities, business
and/or assets of the Company or any of its affiliates, and the Employee shall
continue to be bound by the terms and conditions of this Agreement.

 

12.     Amendment; Entire Agreement. This Agreement may not be changed orally
but only by an agreement in writing agreed to and signed by the Employee and the
Company. This Agreement contains the entire agreement of both parties about the
subjects in it, and it replaces all prior or contemporaneous oral or written
agreements, understandings, statements, representations, and promises by either
party. It may be modified or amended only by a writing signed by both parties.
Should any provision of the Agreement be declared or determined by any court to
be illegal or invalid, the validity of the remaining parts, terms or provisions
shall not be affected thereby and the illegal or invalid part, term or provision
shall be deemed not to be a part of the Agreement.

 

13.     Applicable Law. To the extent permitted by federal law, this Agreement
will be governed by and construed in accordance with the laws of the State of
Kansas without regard to conflicts of the law principles. The spirit and intent
of this Agreement is to terminate with finality any and all issues or claims
existing between the Company and the Employee on the date hereof, whether known
or unknown, and this Agreement will be interpreted in accordance with such
spirit and intent.

 

14.     Severability. To the extent permitted by applicable law, the Parties
agree that any term or provision of this Agreement that renders such term or
provision or any other term or provision hereof invalid or unenforceable in any
respect shall be modified to the extent necessary to avoid rendering such term
or provision invalid or unenforceable, and such modification shall be
accomplished in the manner that most nearly preserves the benefit of the
Parties’ bargain hereunder.

 



5 of 6

 

 

15.     Third-Party Beneficiaries. This Agreement shall inure to the benefit of
the Company and each other Company Party, as each other Company Party shall be a
third-party beneficiary of this Agreement.

 

16.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

 

The Employee represents and agrees that he has fully read and understands the
meaning of this Agreement and is voluntarily entering into this Agreement with
the intention of giving up all claims against the Company and Company Parties.

 

 

  FERRELLGAS, INC.;   FERRELL COMPANIES, INC.;   FERRELLGAS PARTNERS, L.P.  
FERRELLGAS, L.P.   by FERRELLGAS, INC., a Delaware Corporation, their General
Partner

 

 

Date: 11/7/20   By:  /s/ Jim Ferrell       Interim CEO and President, Ferrellgas
      Name:   Jim Ferrell       Title:    Interim CEO and President     Date:  
11/7/20   /s/ Bill Ruisinger     Bill Ruisinger

 



6 of 6

 